Exhibit 10.6B

THIRD AMENDMENT OF
JOHN BEAN TECHNOLOGIES CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN

 

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company now
deems it necessary and desirable to amend the Plan in certain respects; and

WHEREAS, this Third Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the
Compensation Committee under Section 17 Amendment and Termination of the Plan,
the Plan is hereby amended in the following respects:

1.     Effective February 26, 2008, Section 2.1(p) of the Plan is hereby amended
in its entirety to read as follows:

“Disability” means a disability as provided in Sections 409A(a)(2)(A)(ii) and
409A(a)(2)(C) of the Code and Treas. Reg. Section 1.409A-3(a)(2).

 

2.     Effective January 1, 2014, Section 2.1 of the Plan is hereby amended to
add a new subsection (rr) to the end thereto to read as follows:


        (rr)     “Years of Service” means the sum of (1) and (2), divided by 12,
where (1) is the total number of calendar months during which a participant is
employed by the Company or an Affiliate, regardless of whether such months are
consecutive, and (2) is the total number of calendar months during which a
participant was employed by an entity (i) that was acquired by the Company in
either a stock or asset transaction or (ii) from which the Company previously
spun-off, provided, in either case, (a) if such months are already counted under
subsection (1), above, they shall not be counted again, and (b) in order for the
months to be counted for purposes of subsection (2), the participant had to have
been an active employee with such entity immediately prior to the consummation
of such corporate transaction. A partial month of employment counts as a whole
month.

 

 

3.

Effective December 6, 2013, Section 14.1 of the Plan is hereby amended and
restated in its entirety to read as follows:


14.1     Annual Retainer.  Each Non-Employee Director will receive an Annual
Retainer in such amount as will be determined from time to time by the Board.
Until changed by resolution of the Board, the Grant Date of the Annual Retainer
will be May 1 of each year, and the amount of the Annual Retainer will be
reviewed and adjusted only by Board resolution. Each Non-Employee Director may
elect to receive 0%, 50% or 100% of such Non-Employee Director’s Annual Retainer
in the form of Stock Units or Restricted Units (with the form of such non-cash
payment determined solely by the Committee) on the Grant Date, provided the
Non-Employee Director makes an irrevocable election specifying the amount of the
Annual Retainer to be paid in Stock Units or Restricted Stock Units in lieu of
cash on or before December 31 of the year prior to the fiscal year in which the
Annual Retainer is to be earned. The amount of the Annual Retainer, if any, that
such Non-Employee Director does not elect to receive in Stock Units or
Restricted Stock Units in accordance with the immediately preceding sentence
will be paid in cash in quarterly installments within seventy (70) days
following the end of each calendar quarter. The number of Stock Units or
Restricted Stock Units constituting the Annual Retainer for each Non-Employee
Director will be equal to the number obtained by dividing the value of the
retainer which the Non-Employee Director has elected to receive in Stock Units
or Restricted Stock Units by the Fair Market Value of the Common Stock on the
Grant Date.

 

IN WITNESS WHEREOF, the Compensation Committee, on behalf of the Company, has
caused this amendment to be executed by its duly authorized representative this
13th day of December, 2013.

 

JOHN BEAN TECHNOLOGIES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Montague

 

       

 

 

Its: Vice President, Human Resources

 

 

 